       2:17-cr-20037-JES-JEH # 264        Page 1 of 11                                      E-FILED
                                                             Wednesday, 13 March, 2019 05:20:45 PM
                                                                      Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
       Plaintiff,                         )
                                          )
              vs.                         )      Case No. 17-CR-20037
                                          )
BRENDT A. CHRISTENSEN,                    )
                                          )
       Defendant.                         )

                 THE UNITED STATES OF AMERICA’S MOTION
             TO PRECLUDE THE TESTIMONY OF DR. SUSAN ZOLINE

       NOW COMES the United States of America, by John C. Milhiser, United States

Attorney for the Central District of Illinois, Eugene L. Miller and Bryan D. Freres,

Assistant United States Attorneys, and Department of Justice Trial Attorney James B.

Nelson, and hereby moves the Court to preclude the proffered expert testimony of Dr.

Susan Zoline. The bases for the United States’ motion are as follows.

                               PROCEDURAL HISTORY

       The Court’s scheduling order provided, among other things, that the defendant

must give notice of his non-Rule 12.2 expert witnesses, including rebuttal witnesses, by

August 24, 2018. (R.67). As the Court’s docket reflects, the defendant has failed to give

timely notice with regard to multiple expert witnesses. On February 15, 2019, based on

the defendant’s failure to provide complete notice of his expert witnesses’ proposed

testimony, the United States filed a motion in limine asking the Court to limit the

defendant’s experts to the information provided by the defendant, and to preclude the
       2:17-cr-20037-JES-JEH # 264          Page 2 of 11



defendant from calling any expert witnesses had not been timely noticed pursuant to

the Scheduling Order. (R.241).

       On February 20, 2019, defense counsel hand-delivered notice of three additional

non-Rule-12.2 expert witnesses which the defendant purportedly intends to call at trial.1

Among these purported experts was Dr. Susan Zoline, whose proffered testimony was

described as follows:

       It is expected that Dr. Zoline will testify that the treatment of Mr.
       Christensen by the University of Illinois Counseling Center did not
       comply with the applicable standards of care, including but not limited to
       the failure to provide appropriate services in response to the clinical
       concerns identified in the sessions; failure to seek client consent to notify
       and adequately coordinate with psychiatrists who were treating Mr.
       Christensen at the McKinley Health Center; failure to seek client consent
       to obtain medical records that would have assisted in evaluating and
       treating Mr. Christensen; failure to adequately assess and evaluate the
       specifics of the homicidal and suicidal ideations Mr. Christensen
       expressed in the sessions with regard to a thorough ongoing threat
       assessment, and failure to develop an adequate treatment and safety plan
       in light of Mr. Christensen's unique situation and vulnerable presentation;
       failure to make appropriate referrals for further treatment; and failure to
       conduct an adequate follow-up with Mr. Christensen. Dr. Zoline will base
       her testimony on her educational background; her professional experience
       as both a Licensed Clinical Psychologist and Professor of Psychology, as
       set out in her CV, and her familiarity with the standards of care in the
       mental health professions.




       1 Specifically, the defendant gave notice of his intent to call Drs. Susan Zoline,
Jonathan Sorensen, and Peter Vos. Prior to February 20, 2019, the defendant had not
given prior notice of his intent to either call these alleged experts or call experts in their
respective fields. As such, the defendant’s February 20, 2019, disclosure is in violation
of the Scheduling Order and all three of these proposed experts should be precluded
from trial. (R.241).


                                               2
       2:17-cr-20037-JES-JEH # 264          Page 3 of 11



This “notice” merely states the topic of Dr. Zoline’s potential testimony and, as such,

fails to satisfy Rule 16’s notice requirement. Rule 16(b)(1)(C) requires the defendant’s

expert notice to “describe the witness’s opinions, the bases and reasons for those

opinions, and the witness’s qualifications.” Though the defendant provided a copy of

Dr. Zoline’s curriculum vitae, he did not provide either a report or a summary of her

findings specific to this defendant.

                                        ARGUMENT

       The FDPA permits the defendant to offer mitigating factors which tend to show

that either the circumstances of the offense, the defendant’s character and background,

or the personal moral culpability of the defendant justify a sentence of life

imprisonment without parole rather than a sentence of death. 18 U.S.C. § 3592. As

noted more fully below, however, the proffered testimony of Dr. Zoline does not fit

within that standard—the hypothetical and unproven civil liability of a third party is

not proper mitigation in a death penalty case.

A. The Proffered Testimony of Dr. Zoline Misstates the Law

           The defendant’s assertion – that the University of Illinois Counseling Center’s

alleged failures in providing him mental health services mitigates the appropriateness

of a death sentence for his intentional kidnapping, sexual assault, murder, and

dismemberment of Ying Ying Zhang – is meritless. 2



       2 The proffered testimony is tantamount to declaring that the University of
Illinois was negligent. Such expert testimony is improper. See Pless v. Cleveland
Wrecking Co., 2006 WL 2690074, at *3 (W.D.N.Y. Sept. 18, 2006) (“[A]n expert may not

                                               3
       2:17-cr-20037-JES-JEH # 264         Page 4 of 11



        Illinois law clearly provides that there is no cause of action lies against mental

health providers for their failure to respond to statements made in therapy unless the

patient makes a specific threat against a specific and identified victim. Charleston v.

Larson, 696 N.E.2d 793, 802 (Ill. App. 1998); Eckhardt v. Kirts, 534 N.E.2d 1339, 1344 (Ill.

App. 1989); Novak v. Rathnam, 505 N.E.2d 773, 776 (Ill. App. 1987); see also Rousey v.

United States, 115 F.3d 394, 399–400 (6th Cir. 1997). The defendant’s mental health

records, as provided to the United States by the defendant, clearly show that the

defendant made no specific threat to harm anyone – indeed, he described his urge to

commit homicide as a fantasy, and repeatedly downplayed that fantasy. Moreover, the

defendant never mentioned Ying Ying Zhang, or any other intended victim. Thus, Dr.

Zoline’s proffered testimony that the University of Illinois Counseling Center failed in

its duty is contrary to the evidence.

        Even if the defendant had a valid claim that the University failed him in some

way, the proper venue for that claim would be in a civil suit filed in the Champaign

County Courthouse. No amount of factual manipulation could fabricate a legal duty by

the University to protect Ying Ying Zhang, or anyone else, from the defendant’s




testify that a defendant ... was negligent.”); Hermitage Indus. v. Schwerman Trucking Co.,
814 F. Supp. 484, 487 (D.S.C. 1993) (“[T]he Court finds that the proffered testimony of
defendant's expert witness that plaintiff was ‘negligent’ constitutes a legal conclusion
and is therefore inadmissible.”). At most, Dr. Zoline could testify as to what the
applicable duty of care is for counseling centers in a higher education setting. See
Superior Aluminum Alloys, LLC v. U.S. Fire Ins. Co., 2007 WL 1850858, at *9–10 (N.D. Ind.
June 25, 2007). This would accomplish nothing more than firing the first volley in a
time-consuming battle of the experts on an irrelevant issue – a battle that the Court can,
and should, prevent.
                                              4
       2:17-cr-20037-JES-JEH # 264         Page 5 of 11



unforeseen and intentional crimes. Since the University had no duty to protect the

public from the defendant, it follows that their failure to do so cannot be argued as a

mitigating factor. Dr. Zoline’s proffered testimony should be precluded.

B. The Proffered Testimony of Dr. Zoline Is Not Proper Mitigation

       Even if the University of Illinois Counseling Center had breached a duty of care

in this case, which they did not, that fact would still not constitute proper mitigation

       Though the defendant has wide latitude in presenting his m.itigation case, his

latitude is not unlimited. Mitigating evidence must be specifically tailored to show why

this defendant should not be put to death. United States v. Johnson, 223 F.3d 665, 675 (7th

Cir. 2000) (Excluding evidence and argument that “life in prison without parole . . .

achieves the objectives aimed at by the death penalty) (citing Penry v. Lynaugh, 492 U.S.

302, 328 (1989); Eddings v. Oklahoma, 455 U.S. 104, 110 (1982); Lockett v. Ohio, 438 U.S.

586, 604 n. 12 (1978). As the en banc Sixth Circuit noted “Mitigation evidence . . . is not

an empty concept to be filled by whatever a lawyer or court thinks might persuade a

single juror in a particular case.” United States v. Gabrion, 719 F.3d 511, 522 (6th Cir.

2013) (en banc). Similarly, the Second Circuit has held that the broad standards for

admissibility of mitigating evidence does “not mean that the defense has carte blanche

to introduce any and all evidence that it wishes.” United States v. Fell, 531 F.3d 197, 219

(2nd Cir. 2008).

       The Court has the authority to limit defendant’s penalty phase presentation to

evidence pertaining to him as an individual. In Lockett v. Ohio, 438 U. S. 586, 604 n.12

(1978), the Supreme Court wrote: “Nothing in this opinion limits the traditional

                                              5
       2:17-cr-20037-JES-JEH # 264          Page 6 of 11



authority of a court to exclude, as irrelevant, evidence not bearing on the defendant’s

character, prior record, or the circumstances of the offense.” In Buchanan v. Angelone, the

Court reiterated the trial court’s authority to limit the mitigation presentation, so long

as it allowed for the presentation of relevant mitigation evidence. 522 U.S. 269, 276

(1998). “‘Relevant mitigating evidence is evidence which tends logically to prove or

disprove some fact or circumstance which a fact-finder could reasonably deem to have

mitigating value.’” Tennard v. Dretke 542 U.S. 274, 284 (2004) (quoting McKoy v. North

Carolina, 494 U.S. 433, 440 (1990). Evidence bearing only a trivial connection to the

defendant’s character or the circumstances of the crime is unlikely to meet this

standard. Rhoades v. Davis, 914 F.3d 357, 366 (5th Cir. 2019) (citing Tenard, 542 U.S. at

286-87).

       In considering and applying this panoply of guidance, courts routinely refuse to

allow a capital defendant to assert mitigating evidence which serves only to lay blame

for the offense at another party’s feet. See, e.g., Chambers v. Quarterman, 191 F. App'x

290, 297 (5th Cir. 2006) (refusing to allow defendant to introduce his accomplice’s

criminal record in mitigation), vacated on other grounds, 550 U.S. 915 (2007), opinion

reinstated in part, 260 F. App'x 706 (5th Cir. 2007); United States v. Purkey, 428 F.3d 738,

757 (8th Cir. 2005) (refusing to allow defendant to argue that his wife poisoned him, and

that he was under the influence of that poison when he murdered his victim); People v.

Gonzales, 281 P.3d 834, 877 (Cal. 2012) (refusing to allow defendant to assert his family

members’ actions in mitigation for his murder of family member)



                                               6
       2:17-cr-20037-JES-JEH # 264          Page 7 of 11



       This refusal to allow the defendant to point to an “empty chair” in the penalty

phase is entirely consistent with the FDPA, which requires that mitigating factors be

individualized to the defendant. 18 U.S.C. § 3592(a). The FDPA, in turn, reflects the

Supreme Court’s repeated emphasis on individualized sentencing, which demands that

any expert testimony relating to mitigating factors focus on this defendant. Eddings v.

Oklahoma, 455 U.S. 104, 112 (1982); see also Zant v. Stephens, 462 U.S. 862, 879 (1983)

(“What is important at the selection stage is an individualized determination on the

basis of the character of the individual and the circumstances of the crime”); Jurek v.

Texas, 428 U. S. 262, 276 (1976) (it is “essential” that the jury “have before it all possible

information about the individual whose fate it must determine”); Gregg v. Georgia, 428

U.S. 153, 189 n.38 (1976) (“in capital cases it is constitutionally required that the

sentencing authority have information sufficient to enable it to consider the character

and individual circumstances of a defendant prior to imposition of a death sentence”);

see, e.g., United States v. Davis, 912 F. Supp. 938, 943 (E.D. La. 1996) (noting that, in the

selection phase, “the goal is to individualize the sentence as much as possible.”)

        Dr. Zoline’s proffered testimony does not fit within the FDPA’s framework. Her

testimony would be centered on the University of Illinois Counseling Center’s failure to

“do more” following the defendant’s vague threats of violence. In so doing, Dr. Zoline

would be addressing the acts and characteristics of someone else, not those of the

defendant. This violates every applicable tenet of mitigation evidence. Eddings, 455

U.S. at 112; Zant, 462 U.S. at 879; Lockett, 438 U.S. at 604 n.12; Gregg, 428 U.S. at 189 n.38.



                                               7
       2:17-cr-20037-JES-JEH # 264         Page 8 of 11



Given that Dr. Zoline’s testimony cannot be reconciled with either the FDPA or the

Supreme Court’s guidance on mitigation evidence, it must be precluded.

C. The Probative Value of Dr. Zoline’s Testimony Would Be Outweighed by the
   Risk of Confusing the Jury

        The FDPA provides that “[i]nformation is admissible regardless of its

admissibility under the rules governing admission of evidence at criminal trials except

that information may be excluded if its probative value is outweighed by the danger of

creating unfair prejudice, confusing the issues, or misleading the jury.” 18 U.S.C. §

3593(c)(differentiating FRE 403 which provides that exclusion is proper if the probative

value is substantially outweighed by unfair prejudice); see also United States v. Fell, 360

F.3d 135, 145 (2d Cir. 2004).

        If Dr. Zoline is allowed to testify, the United States will have no choice but to

hire its own expert on campus threat assessment and the duties owed by campus

counseling centers. The result would be a time-consuming battle of the experts on an

issue which has no bearing on whether the defendant should be sentenced to death for

his crimes.

        Section 3593(c) weighs against this result. The jury is not being seated to

determine whether the University of Illinois Counseling Center had a civil duty under

Illinois law based on the defendant’s non-specific statements during therapy. It is being

seated to determine whether the defendant should be sentenced to death for his

intentional crimes. Dr. Zoline’s testimony adds nothing to this determination, and the




                                              8
       2:17-cr-20037-JES-JEH # 264        Page 9 of 11



defendant should not be permitted to distract the jury by falsely accusing others of

wrongdoing in lieu of proper mitigation evidence.

                                    CONCLUSION

      The notice of the defendant’s intent to call Dr. Zoline as an expert witness was

given six months after the deadline. In addition to being legally incorrect, her proffered

testimony would constitute improper mitigation and would serve only to confuse the

jury. Even if everything that Dr. Zoline alleges were true, this issue should be

determined in a civil lawsuit filed in the Champaign County Courthouse – not in the

penalty phase of the defendant’s death penalty trial.

/// /// ///

/// /// ///

/// /// ///

/// /// ///

/// /// ///

/// /// ///

/// /// ///

/// /// ///

/// /// ///

/// /// ///

// /// ///

/// /// ///

/// /// //

                                            9
      2:17-cr-20037-JES-JEH # 264     Page 10 of 11



      WHEREFORE, the United States respectfully moves the Court to preclude the

testimony of Dr. Susan Zoline.

Respectfully submitted,

JOHN C. MILHISER
UNITED STATES ATTORNEY

/s/Eugene L. Miller                       /s/ James B. Nelson
Eugene L. Miller                          James B. Nelson
Assistant United States Attorney          Trial Attorney
201 S. Vine St., Suite 226                Capital Case Section
Urbana, IL 61802                          United States Department of Justice
Phone: 217/373-5875                       1331 F. Street NW, Room 625
Fax: 217/373-5891                         Washington, DC 20004
eugene.miller@usdoj.gov                   Phone: 202/598-2972
                                          james.nelson@usdoj.gov

/s/Bryan D. Freres
Bryan D. Freres, Bar No. IL 6294791
Assistant United States Attorney
201 S. Vine St., Suite 226
Urbana, IL 61802
Phone: 217/373-5875
Fax: 217/373-5891
bryan.freres@usdoj.gov




                                        10
       2:17-cr-20037-JES-JEH # 264        Page 11 of 11



                               CERTIFICATE OF SERVICE

       I hereby certify that on March 13, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to counsel of record.



                                          /s/ James B. Nelson
                                          James B. Nelson
                                          Trial Attorney
                                          Capital Case Section
                                          United States Department of Justice
                                          1331 F. Street NW, Room 625
                                          Washington, DC 20004
                                          Tel: (202) 598-2872
                                          james.nelson@usdoj.gov




                                            11
